Citation Nr: 0416562	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for non-
Hodgkin's lymphoma.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for non-Hodgkin's lymphoma 
and bilateral hearing loss, each rated noncompensable.  In 
the same decision, the RO also granted service connection for 
tinnitus, rated 10 percent.  In his notice of disagreement 
with the March 2002 decision (and in his substantive appeal), 
the veteran expressly limited his appeal to the issues of 
entitlement to increased ratings for non-Hodgkin's lymphoma 
and bilateral hearing loss.  Accordingly, those are the only 
issues before the Board.  By an October 2002 determination, 
the RO increased the rating for non-Hodgkin's lymphoma to 10 
percent.  That claim remains in controversy, as less than the 
maximum available benefit was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In October 2002, the veteran appeared 
for a personal hearing before a hearing officer at the RO, 
and in December 2003 he appeared at a Travel Board hearing 
before the undersigned.  

At his hearing in December 2003, the veteran stated that he 
is unable to work as a result of his non-Hodgkin's lymphoma.  
The RO has not yet developed or adjudicated a claim for a 
total disability rating based on individual unemployability.  
This issue will, therefore, be referred to the RO for 
appropriate action.  See Colayong v. West, 12 Vet. App. 524 
(1999) (schedular rating claims are not inextricably 
intertwined with TDIU claims); see also Norris v. West, 12 
Vet. App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent VA examination assessing the veteran's non-
Hodgkin's lymphoma was in January 2002, and the most recent 
VA evaluation of his bilateral hearing loss was in July 2002.  
More recently (at the October 2002 and December 2003 
hearings), symptoms of both disabilities at issue in this 
case were described that appear to reflect an increase in 
severity of each disability.  In a May 2003 written statement 
from the veteran's representative, it was specifically noted 
that the veteran "contends that his hearing condition has 
worsened."  Examinations are needed to determine the current 
severity of the veteran's non-Hodgkin's lymphoma and 
bilateral hearing loss.  See VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995) (another VA examination is required when 
disability in question has undergone an increase in severity 
since the time of the last VA examination).  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

At the December 2003 hearing before the undersigned, it was 
also indicated that not all of the pertinent treatment 
records were in the claims file.  In particular, it was noted 
that the veteran underwent medical examination for his non-
Hodgkin's lymphoma in July 2003, but a copy of the 
examination report is not associated with the claims folder 
(see transcript, p. 5).  It was noted at the hearing that any 
outstanding medical records would be obtained, but a review 
of the claims folder indicates that no additional medical 
evidence has been submitted or received since the hearing.  
As VA's duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, further development to 
obtain any outstanding treatment records and/or examination 
reports is necessary.  Furthermore, the nature of the 
disabilities at issue in this case is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may also contain information 
pertinent to the claim for an increased rating for non-
Hodgkin's lymphoma and bilateral hearing loss.  

Accordingly, this case is REMANDED for the following:


1.  Ensure that all VCAA notice 
requirements are satisfied regarding the 
matters on appeal in accordance with the 
statutory provisions, implementing 
regulations, and all applicable 
interpretative Court decisions.  The 
veteran should be advised to submit 
everything pertinent, and should have the 
opportunity to respond.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for non-Hodgkin's 
lymphoma and/or bilateral hearing loss 
from July 2002 to the present, then 
complete records of such treatment from 
all sources identified should be obtained 
and associated with the claims file.  
Whether or not he responds, any reports 
of VA treatment (not already of record) 
for non-Hodgkin's Lymphoma and/or 
bilateral hearing loss should be secured 
for the claims file.  

3.  The veteran should then be afforded a 
VA examination to ascertain the current 
severity of his service-connected non-
Hodgkin's lymphoma.  His claims file must 
be available to the examiner for review 
in conjunction with the examination.  The 
examiner should review pertinent 
historical data and clinical findings in 
the claims folder.  Any indicated tests 
must be conducted.  If the non-Hodgkin's 
lymphoma is quiescent/in remission on 
examination, the examiner should review 
the veteran's treatment records and 
comment, if possible, as to the extent of 
impairment that would be present during 
exacerbation.  

The examiner should indicate whether any 
associated fatigue waxes and wanes but 
results in periods of incapacitation of 
at least one week but less than two weeks 
per year, or, if such symptoms are 
controlled by continuous medication.  The 
examiner should also indicate whether 
episodes of fatigue are nearly constant 
and restrict routine daily activities by 
less than 25 percent of the pre-illness 
level or whether the fatigue waxes and 
wanes, resulting in periods of 
incapacitation of at least two but less 
than four weeks per year.  The examiner 
must explain the rationale for any 
opinion given.  

4.  Arrange for the veteran to be 
afforded VA audiological evaluation, with 
audiometric studies, to determine the 
current severity of his bilateral hearing 
loss.  

5.  Readjudicate the claims in light of 
all evidence added to the record since 
the last previous review.  If either 
issue remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case, and they should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                  
_________________________________________________
M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



